Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 1 of 29            PageID #: 592




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAI‘I

   HARALDS JASS,                                 Case No. 19-cv-00609-DKW-RT

                Plaintiff,                       ORDER (1) GRANTING IN PART
                                                 AND DENYING IN PART
         vs.                                     DEFENDANTS’ MOTION TO
                                                 DISMISS; AND (2) GRANTING
   CHERRYROAD TECHNOLOGIES,                      PLAINTIFF LEAVE TO AMEND
   INC., et al.,                                 THE COMPLAINT

                Defendants.



        Plaintiff Haralds Jass alleges that shortly after he began complaining about

  several potentially illegal business practices by CherryRoad Technologies, Inc., he

  was terminated from his position as President of Superb Management Corporation,

  a company allegedly “controlled” by CherryRoad. Defendants filed a motion to

  dismiss certain claims in the first amended complaint, arguing Jass has failed to state

  a claim for civil conspiracy (Count III); aiding, abetting, or inciting discriminatory

  employment practices under Haw. Rev. Stat. § 378-2(a)(3) (Count VI); violation of

  the COBRA notice requirements under ERISA, 29 U.S.C. § 1166 (Count VII); unjust

  enrichment (Count VIII); and conversion (Count IX). Dkt. No. 20 at 2–3.

        Contrary to Defendants’ arguments, Jass has not alleged a standalone civil

  conspiracy claim; individual liability is authorized under Section 378-2(a)(3); an

  unjust enrichment claim may be pursued because it is unclear, at this stage of the
Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 2 of 29         PageID #: 593




  proceedings, whether Jass has a complete and adequate remedy under his

  employment agreement; and unauthorized credit card transactions may be the basis

  for a conversion claim under Hawaii law. However, only the plan administrator can

  be sued for violations of Section 1166 of ERISA, and because Jass has not offered

  even a conclusory allegation that CherryRoad is the “plan administrator,” Count VII

  is dismissed. Accordingly, Defendants’ motion to dismiss is GRANTED IN PART

  AND DENIED IN PART, and Jass is granted leave to amend the complaint.

                   FACTUAL & PROCEDURAL BACKGROUND

        A.    Relevant Factual Allegations

        Jass was previously the principal of Superb Internet Corporation until May 1,

  2019 when Jass sold the company’s assets to Defendant CherryRoad Technologies,

  Inc. (CherryRoad). At the same time, Jass became President of Superb Management

  Corporation (SMC), an entity allegedly “controlled by [CherryRoad].” Dkt. No. 17,

  ¶¶ 14–15.

              1.    Terms of the Employment Agreement

        On May 1, 2019, Jass and SMC entered into an employment agreement

  (Agreement), Dkt. No. 5-2, with a three-year Term. Dkt. No. 17, ¶ 18. The

  Agreement provides that for the first year, Jass would be paid a base salary of

  $15,000 per month and be eligible for a bonus. Dkt. No. 5-2, ¶ 4(a). During the

  second and third years of the Agreement, Jass would be paid a salary of $7,500 per

                                         -2-
Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 3 of 29            PageID #: 594




  month and would no longer be eligible to participate in any bonus plans. Id. at

  ¶ 4(b).

        Under the Agreement, Jass’ employment could “only be terminated by a

  majority vote of the [SMC] directors.” Id. at ¶ 10. Jass could be terminated “without

  Cause at any time upon written notice,” id. at ¶ 10(a), or “for Cause,” so long as Jass

  was provided “written notice specifying in reasonable detail the act(s) or

  omission(s)” believed to constitute “Cause” and, in certain cases, “a reasonable

  opportunity . . . to correct such act(s) or omission(s).” Id. at ¶¶ 10(b), 10(e)(i)

  (defining “Cause” for termination). Only if Jass was terminated “without Cause”

  would he be entitled to receive his salary remaining for the Term of the Agreement

  and SMC’s monthly medical insurance contribution payments. Id. at ¶ 10(a).

               2.   Alleged Whistleblower Conduct

        When Jass assumed his position as President of SMC, Defendant Jeremy

  Gulban was the Chief Executive Officer of CherryRoad. Defendant Nicholas Visco

  served as CherryRoad’s Chief Financial Officer. Dkt. No. 17, ¶¶ 4–5. Around June

  11, 2019, Jass asserts he was asked such questions as: “Why are you not a U.S.

  citizen?”; “What is your marital status?”; and “What is your sexual orientation?” Id.

  at ¶¶ 29, 104. Throughout Jass’ employment, Gulban allegedly made comments

  suggesting that he and CherryRoad favored white, male, American-born, and

  “straight” employees over other employees outside those classes. Id. at ¶ 29.

                                           -3-
Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 4 of 29          PageID #: 595




        Beginning sometime in June 2019 through late July 2019, Jass alleges he

  engaged in protected activities as a whistleblower when he complained to

  Defendants about suspected or perceived violations of the law related to five topics:

  (1) discrimination against minority employees; (2) tax and accounting fraud; (3)

  consumer fraud; (4) interference with personal electronic communications; and (5)

  contracts between CherryRoad and the State of Hawaii. See id. at ¶¶ 29, 32, 38, 40–

  54, 77.

        In response, Visco allegedly threatened Jass, stating that he and Gulban would

  make Jass’ “life miserable.”      Id. at ¶ 47.     Visco further stated he would

  “misrepresent” Jass’ work. Id. In fact, shortly after Jass began to voice his various

  concerns, including those relating to consumer fraud, Jass alleges that Gulban and

  Visco began to make false claims about the quality of Jass’ work. Id. at ¶ 56. Gulban

  further warned that he and Visco had started a “file” on Jass, which Jass understood

  as an admission that he was being retaliated against and that he would eventually be

  terminated by Gulban, Visco, and CherryRoad. See id. at ¶¶ 28, 34.

        Jass specifically alleges that around mid-July 2019, he discovered that his

  business email accounts had been altered and copies of the emails sent to those

  business email addresses were being directed to the email addresses

  jgulban@superb.net and jralph@superb.net. See id. at ¶ 42. Jass also avers that

  CherryRoad, under the direction of Gulban and Visco, “hijacked” his personal email

                                          -4-
Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 5 of 29          PageID #: 596




  account, which he had used for twenty-five years exclusively for personal

  communications. Id. at ¶¶ 43–44, 57. All of the emails sent to Jass’ personal email

  account were forwarded to Jass’ business email accounts and to jgulban@superb.net,

  an account that belonged to Gulban. Id. at ¶ 43.

        When Jass discovered that CherryRoad had intercepted or accessed his private

  email, he complained several times to Gulban, Visco, and Joe Ralph (another

  CherryRoad manager). Id. at ¶ 45. Without notice, CherryRoad then deleted Jass’

  personal email account. As a result, numerous emails bounced back to the sender;

  Jass was unable to access personal healthcare, banking and other online services,

  which require two-factor authentication; and Jass lost vendor statements, invoices

  and personal email. Id. at ¶ 46.

        To make matters worse, on July 1, 2019, Defendants allegedly: (a) blocked

  Jass from accessing internal customer and operational systems; and (b) removed Jass

  from numerous internal mailing lists, such as the internal sales management email

  group. Id. at ¶¶ 35, 46–47, 58. As a result, it was difficult, if not impossible, for

  Jass to fulfill his obligations under the Agreement, and Jass could no longer observe

  Defendants’ business practices or utilize the systems to voice additional concerns.

  Id. at ¶¶ 35, 58. In addition, Jass was “demoted” without forewarning or explanation

  when his employee status was changed from exempt to non-exempt. Jass maintains,

  however, that he was never paid for overtime hours associated with his non-exempt

                                          -5-
Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 6 of 29          PageID #: 597




  status. Id. at ¶¶ 16–17, 36–37.

        Throughout July 2019, Gulban and Visco allegedly placed “unrealistic job

  demands” on Jass, compounded by Jass’ restricted access to the systems and emails

  necessary for him to fulfill these demands. Id. at ¶ 55. For example, during the last

  week of July 2019, Jass claims Gulban and Visco forced him to prepare an activity

  report requiring twenty hours of work, in addition to other mandatory assignments,

  even though Jass had been preapproved for a vacation during that week to spend

  time with his ailing mother. Id. Then, also in late July 2019, Jass alleges Visco

  threatened that he and Gulban would “shut down Superb” and leave Jass with the

  resulting liabilities, including CherryRoad customer chargebacks and non-

  performance of services on Superb Internet Corporation merchant accounts used by

  CherryRoad, for which Jass was a personal guarantor. Id. at ¶ 48.

        The retaliation continued, according to Jass, when Defendants repeatedly used

  Jass’ credit card information for their own business expenses—without

  authorization—and refused to repay Jass for the unauthorized charges and late fees.

  Id. at ¶¶ 68, 86–87, 130, 136–37. Defendants then continued to do so even after Jass

  expressly told Defendants to cease using his credit cards. Id. at ¶ 68. Moreover,

  Defendants reversed past reimbursement payments for business expenses Jass

  incurred with his credit cards, claiming the reimbursement payments were

  unauthorized. Id.

                                          -6-
Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 7 of 29             PageID #: 598




        Tensions eventually came to a head on August 21, 2019 when Gulban and

  Visco verbally terminated Jass’ employment, effective August 31, 2019, and

  informed Jass that the termination was for “cause.” Id. at ¶¶ 19, 61. According to

  Jass, he did not receive a “written notice” explaining the basis for the termination

  decision or a “reasonable opportunity” to cure. Id. at ¶¶ 22, 25. In fact, Jass alleges

  Defendants did not have cause to terminate his employment. Id. at ¶¶ 23–24. Rather,

  Defendants retaliated against Jass and then terminated his employment due to his

  protected activities as a whistleblower, as well as his national origin, sexual

  orientation, and marital status. Id. at ¶¶ 31, 66–68, 77–80, 97, 103–106.

        In a statement to Jass, Gulban later admitted Jass had performed his work

  diligently and with the company’s best interests in mind. Gulban allegedly made

  such a statement on two occasions, the day Defendants informed Jass his

  employment was being terminated and then again one week later. See id. at ¶¶ 64,

  126. But Jass’ alleged difficulties did not end there.

        Despite Defendants previously stating that Jass “will be eligible to elect

  continued [medical] coverage . . . pursuant to [the Consolidated Omnibus Budget

  Reconciliation Act of 1985 (COBRA)], Defendants denied Jass COBRA benefits.

  See id. at ¶¶ 64, 121–26. Then, in September 2019, Jass alleges Defendants

  wrongfully caused his personal “WUedge” and “XEtrade” regulated financial

  service accounts to be closed. Id. at ¶¶ 68, 86.

                                           -7-
Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 8 of 29             PageID #: 599




        B.     Procedural History

         On September 30, 2019, Jass filed suit in state court, asserting three claims

  under Hawaii law: (1) breach of contract; (2) retaliation in violation of Hawaii’s

  Whistleblower Protection Act (HWPA), Haw. Rev. Stat. § 378-62; and (3) civil

  conspiracy by Gulban and Visco. Dkt. No. 4-4 at 16, 18–20; id. at ¶ 86. On

  November 7, 2019, Defendants timely removed the case to federal court and invoked

  28 U.S.C. § 1332 as the basis for subject matter jurisdiction. Dkt. No. 1, ¶ 6.

  Defendants also filed a motion to dismiss all claims, Dkt. No. 5, which the Court

  granted in part and denied in part, allowing Jass leave to amend. Dkt. No. 13.

        On April 15, 2020, Jass filed his First Amended Complaint (FAC), Dkt. No.

  17, asserting the following nine (9) counts: (1) breach of contract (against

  CherryRoad); (2) retaliation in violation of the HWPA, Haw. Rev. Stat. § 378-62

  (against CherryRoad); (3) civil conspiracy (against Gulban and Visco); (4)

  discrimination on the basis of race, sexual orientation, and marital status in violation

  of Haw. Rev. Stat. § 378-2(a)(1)(A) (against CherryRoad); (5) retaliation in violation

  of Haw. Rev. Stat. § 378-2(a)(2) (against CherryRoad); (6) aiding, abetting, or

  inciting discriminatory employment practices in violation of Haw. Rev. Stat. § 378-

  2(a)(3) (against Gulban and Visco); (7) violation of the Employee Retirement

  Income Security Act (“ERISA”), 29 U.S.C. § 1001 et seq., (against CherryRoad);

  (8) unjust enrichment (against all Defendants); and (9) conversion (against all

                                            -8-
Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 9 of 29            PageID #: 600




  Defendants). Dkt. No. 17 at 28–43. Before the Court is Defendants’ Rule 12(b)(6)

  motion to dismiss Counts III, VI, VII, VIII, and IX. Dkt. No. 20 at 2–3.

                              STANDARD OF REVIEW

        To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of

  Civil Procedure, a complaint must “contain sufficient factual matter, accepted as

  true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

  U.S. 662, 678 (2009) (internal quotation marks omitted); Bell Atl. Corp. v. Twombly,

  550 U.S. 544, 570 (2007). A claim is plausible “when the plaintiff pleads factual

  content that allows the court to draw the reasonable inference that the defendant is

  liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.            “[L]abels and

  conclusions, and a formulaic recitation of the elements of a cause of action will not

  do.” Twombly, 550 U.S. at 555 (citations omitted). Dismissal is therefore

  appropriate “where there is no cognizable legal theory or an absence of sufficient

  facts alleged to support a cognizable legal theory.” Interpipe Contracting, Inc. v.

  Becerra, 898 F.3d 879, 886 (9th Cir. 2018) (quoting L.A. Lakers, Inc. v. Fed. Ins.

  Co., 869 F.3d 795, 800 (9th Cir. 2017)).

        Where the complaint is deficient, a court may deny leave to amend “due to

  ‘undue delay, bad faith or dilatory motive on the part of the movant, repeated failure

  to cure deficiencies by amendments previously allowed, undue prejudice to the

  opposing party by virtue of allowance of the amendment, [and] futility of

                                           -9-
Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 10 of 29            PageID #: 601




  amendment.’” Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir.

  2008) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). But if the pleading

  could “possibly be cured by the allegation of other facts,” the plaintiff should be

  granted leave to amend. See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000)

  (en banc) (citation omitted).

                                     DISCUSSION

        Asserting various legal arguments, Defendants urge the Court to dismiss the

  claims in Counts III, VI, VII, VIII, and IX. Dkt. No. 20 at 2–3; Dkt. No. 26 at 4–9.

  On the merits, Jass contends otherwise, but argues that as a procedural matter,

  Defendants’ motion should be denied altogether as untimely because it was not filed

  “within 14 days after service” of the FAC. See Fed.R.Civ.P.15(a)(3); Dkt. No. 22 at

  4. Defendants admit their motion was filed 10 days late because “the deadline

  simply fell through the cracks” due to “the coronavirus pandemic” and “health issues

  for lead trial counsel.” Dkt. No. 26 at 2.

        Although the Court does not condone defense counsel’s belated filing, it

  appears the interest of reaching an efficient resolution for all parties is best served

  by addressing Defendants’ legal arguments for dismissal, and Jass does not argue

  that he will be prejudiced as a result. See Dkt. No. 22 at 4. Moreover, it is clear

  that the time limit under Rule 15(a) is not statutory, i.e., jurisdictional. See, e.g.,

  Hamer v. Neighborhood Hous. Servs., 138 S. Ct. 13, 17 (2017). Accordingly, the

                                           - 10 -
Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 11 of 29         PageID #: 602




  Court will proceed to the merits of Defendants’ motion, but Defendants’ counsel is

  admonished to strictly adhere to filing deadlines in the future.

  I.    Gulban and Visco May Be Held Liable In Their Individual Capacities
        Under Haw. Rev. Stat. § 378-2(a)(3) – Count VI

        Gulban and Visco argue they cannot be held liable under Haw. Rev. Stat.

  Section 378-2(a)(3) (Count VI) because “there is no individual liability for a

  violation of Haw. Rev. Stat. § 378-2.” Dkt. No. 20 at 4–5; Dkt. No. 26 at 4–5. Jass

  contends he is not seeking to hold Gulban and Visco individually liable as

  “employers” under subsections (a)(1) or (a)(2) of Section 378-2, but as “aiders-and-

  abettors of the . . . discrimination, and retaliation by the employer, CherryRoad,”

  under Section 378-2(a)(3). Dkt. No. 22 at 6–7; Dkt. No. 17, ¶¶ 111–18. Because

  Section 378-2(a)(3) expressly authorizes individual liability, Count VI may proceed.

        In relevant part, Section 378-2 provides:

        (a) It shall be an unlawful discriminatory practice:

               (1) Because of race, sex including gender identity or expression,
               sexual orientation, age, religion, color, ancestry, disability,
               marital status, arrest and court record, reproductive health
               decision, or domestic or sexual violence victim status if the
               domestic or sexual violence victim provides notice to the
               victim’s employer of such status or the employer has actual
               knowledge of such status:

                      (A) For any employer to refuse to hire or employ or to
                      bar or discharge from employment, or otherwise to
                      discriminate against any individual in compensation or in
                      the terms, conditions, or privileges of employment;

                                          - 11 -
Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 12 of 29                      PageID #: 603




                                                           ....

                   (2) For any employer, labor organization, or employment agency to
                   discharge, expel, or otherwise discriminate against any individual
                   because the individual has opposed any practice forbidden by this part
                   or has filed a complaint, testified, or assisted in any proceeding
                   respecting the discriminatory practices prohibited under this part;

                   (3) For any person, whether an employer, employee, or not, to aid,
                   abet, incite, compel, or coerce the doing of any of the discriminatory
                   practices forbidden by this part, or to attempt to do so . . .

  Haw. Rev. Stat. § 378-2(a)(1)–(3) (emphasis added). Although the language in

  subsection (3) appears to plainly authorize individual liability in the context

  described, Defendants contend this interpretation was foreclosed by the Hawaii

  Supreme Court’s decision in Lales v. Wholesale Motors Co., 328 P.3d 341 (Haw.

  2014). Dkt. No. 20 at 4–5; Dkt. No. 26 at 4. Defendants misinterpret Lales.

            In Lales, the Hawaii Supreme Court held that “[i]ndividual employees are . .

  . not personally liable as ‘employers’ for harassment and retaliation claims under

  HRS §§ 378-2(1)(A) and 378-2(2).” Lales, 328 P.3d at 353. 1 The court explicitly

  declined to reach the issue of individual liability under Section 378-2(3) because the

  plaintiff failed to raise such a claim in his amended complaint or in his responses to

  the defendants’ motions for summary judgment, or in his petition to the court of




  1
      Effective January 1, 2012, these provisions were subsequently renumbered as subsections
      (a)(1)(A) and (a)(2), and the prohibition against aiding and abetting was renumbered as
      subsection (a)(3). See Act of July 8, 2011, No. 229, § 2, 2011 Haw. Sess. Laws Act 206, 676
      (codified as amended at Haw. Rev. Stat. § 378-2); see also Lales, 328 P.3d at 344 n.10.
                                                  - 12 -
Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 13 of 29            PageID #: 604




  appeals. Id. at 352 n.9. Nonetheless, the court noted that “the legislature imposed

  aider-and-abettor liability on employees in [Section] 378-2(3),” id. at 354, and, thus,

  “the legislature clearly knew how to include employees within a statute’s scope and

  its failure to do so explicitly throughout the statute suggests that employees are only

  held liable for infractions under [Section] 378-2(3).” Id. at 354 (quoting White v.

  Pacific Media Group, Inc., 322 F. Supp. 2d 1101, 1114 (D. Haw. 2004) (Ezra, J.)).

  “Based on [the] history of the definition of ‘employer’ under [Section] 378-1, and

  the legislature’s express proscription of individual employee conduct under the

  aider-and-abettor provision in [Section] 378-2(3),” the court concluded that “in

  using the term ‘agent,’ the legislature did nothing more than ensure that employers

  would be liable for the discriminatory conduct of their agents.” Lales, 328 P.3d at

  356; see id. at 357–58 (“Hawaii’s employment discrimination law has proscribed

  individual employee conduct only to the extent that the employee aids, abets, incites,

  compels, or coerces discriminatory conduct. HRS § 378-2(3). . . . [T]here is no

  indication that the legislature also sought to extend liability to individual employees

  for harassment and retaliation claims under [Sections] 378-2(1)(A) and 378-2(2),

  respectively.”).

        Therefore, contrary to Defendants’ assertion, Lales only held that individual

  liability is unavailable under subsections (a)(1) and (a)(2) of Section 378-2. Nothing

  in Lales forecloses individual liability under subsection (a)(3). In fact, Lales

                                           - 13 -
Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 14 of 29            PageID #: 605




  suggests the contrary is true. Although Lales’ discussion of individual liability under

  subsection (3) is dicta, the Court in Lales observed that Section 378-2(a)(3)

  “express[ly]” provides for individual liability. Id. at 356. Indeed, unlike subsections

  (a)(1)(A) and (a)(2) that impose liability only on “an employer,” Section 378-2(a)(3)

  provides that “any person, whether an employer, employee, or not,” may be held

  liable if the individual acts to “aid, abet, incite, compel, or coerce” any prohibited

  discriminatory practice. Haw. Rev. Stat. § 378-2(a)(3). There may be reasons to

  question whether it is logical for the Hawaii legislature to impose liability on

  individuals who aid, abet, or incite discrimination, and yet simultaneously shield the

  individual agents who engage in the discrimination. But the wisdom of Section 378-

  2(a)(3) is not a proper issue before the Court. See Griswold v. Connecticut, 381 U.S.

  479, 482 (1965) (noting that courts “do not sit as a super-legislature to determine the

  wisdom, need, and propriety of laws that touch economic problems, business affairs,

  or social conditions”). “It is the duty of the courts to enforce the judgment of the

  Legislature, however much [a court] might question its wisdom or fairness.” Estate

  of Cowart v. Nicklos Drilling Co., 505 U.S. 469, 483–84 (1992); accord Asato v.

  Procurement Policy Bd., 322 P.3d 228, 246 (Haw. 2014); Matson Terminals v.

  Hasegawa, 512 P.2d 1, 2 (Haw. 1973). Where, as here, “the statutory text is plain

  and unambiguous,” a court “must apply the statute according to its terms.” Carcieri

  v. Salazar, 555 U.S. 379, 387 (2009) (citations omitted).

                                           - 14 -
Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 15 of 29                          PageID #: 606




            Here, the Hawaii legislature has plainly provided for individual liability by

  virtue of the express language of Section 378-2(a)(3). 2 Count VI is brought against

  Defendants Gulban and Visco under Section 378-2(a)(3), not subsections (a)(1)(A)

  or (a)(2). Dkt. No. 17, ¶ 12. Thus, Gulban and Visco may be held liable as individual

  employees under Section 378-2(a)(3). Count VI therefore stands.

  II.       Conversion (Against All Defendants) – Count IX

            It is well established under Hawaii law that “[a]ny distinct act of dominion

  wrongfully exerted over one’s property in denial of his right, or inconsistent with it,

  is a conversion.” Tsuru v. Bayer, 25 Haw. 693, 696 (Haw. 1920) (citation omitted).

  To state a claim for conversion, a plaintiff must allege four elements: “(1) [a] taking

  from the owner without his consent; (2) an unwarranted assumption of ownership;

  (3) an illegal use or abuse of the chattel; and (4) a wrongful detention after demand.”

  Freddy Nobriga Enters. v. State, 295 P.3d 993, 999 (Haw. Ct. App. 2013) (quoting


  2
      Hawaii courts have not explicitly held that claims against individuals who are not employers are
      cognizable under Section 378-2(a)(3). See Lales, 328 P.3d at 352 n.9; id. at 348–49 (discussing
      Schefke v. Reliable Collection Agency, Ltd., 32 P.3d 52, 86 (Haw. 2001), and observing that it is
      “not clear whether th[e] court was addressing [defendants’] individual liability under [Sections]
      378-2(1) and (2), or under Section 378-2(3)”). However, the consensus among federal courts in
      this district that have necessarily decided the issue is that individual liability may attach. See,
      e.g., Begley v. Cty. of Kauai, No. 16-00350 LEK KJM, 2018 WL 3638083, at *4 (D. Haw. July
      31, 2018); Turner v. Dep’t of Educ. Haw., 855 F. Supp. 2d 1155, 1178–79 (D. Haw. 2012)
      (Kay, J.) (noting that “individual liability is clearly proper under § 378-2(3)”); Maizner v. Haw.,
      Dep’t of Educ., 405 F. Supp. 2d 1225, 1239 (D. Haw. 2005) (“Section 378-2(3) expressly
      allows claims against individuals who are not employers if the individuals ‘aid, incite, compel,
      or coerce’ discrimination.”); White v. Pac. Media Group, Inc., 322 F. Supp. 2d 1101, 1114 (D.
      Haw. 2004) (Ezra, J.) (“Only in Section 378-2(3) did the legislature include the broad reference
      to ‘any person whether an employer, employee, or not’ as being liable for the specific action of
      aiding, abetting, inciting, compelling, or coercing discriminatory actions.”).
                                                    - 15 -
Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 16 of 29                        PageID #: 607




  Tsuru v. Bayer, 25 Haw. 693, 696 (Haw. 1920)). Defendants’ principal contention

  is that the property and conduct at issue here—unauthorized use of a credit card to

  make purchases—cannot be the subject of the tort of conversion. See Dkt. No. 20 at

  6–8; Dkt. No. 26 at 5. The Court disagrees.

            It does not appear the Hawaii Supreme Court has decided the issue, nor has

  either party directed the Court to any binding authority addressing whether Hawaii

  law recognizes a conversion claim based upon unauthorized credit card purchases.3

  The Court must therefore “predict how the highest state court would decide the issue

  using intermediate appellate court decisions, decisions from other jurisdictions,

  statutes, treatises, and restatements as guidance.” PSM Holding Corp. v. Nat’l Farm

  Fin. Corp., 884 F.3d 812, 820 (9th Cir. 2018) (internal quotation marks omitted)).

  For guidance, the Hawaii Supreme Court has frequently turned to the Restatement

  (Second) of Torts.4

            According to the Restatement, conversion may be based upon (1) “conversion

  of a document in which intangible rights are merged” and “the damages include the

  value of such rights”; or (2) conduct that “effectively prevents the exercise of

  intangible rights of the kind customarily merged in a document . . ., even though the




  3
      See Dkt. No. 20 at 5–8; Dkt. No. 26 at 5; Dkt. No. 22 at 8–11.
  4
      See Hac v. Univ. of Hawai‘i, 73 P.3d 46, 60 (Haw. 2003) (intentional infliction of emotional
      distress); Maguire v. Hilton Hotels Corp., 899 P.2d 393, 396 (Haw. 1995) (special
      relationships); Chun v. Park, 462 P.2d 905, 909 (Haw. 1969) (negligent misrepresentation).
                                                  - 16 -
Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 17 of 29                         PageID #: 608




  document is not itself converted.” Restatement (Second) of Torts § 242(1)–(2)

  (1965). Under these principles, the “prevailing view” is that “there can be no

  conversion of an ordinary debt not represented by a document, or of such intangible

  rights as the goodwill of a business or the names of customers.” Id. § 242 cmt. f.

  By contrast, conversion may lie where the subject property was “promissory notes,

  bonds, bills of exchange, share certificates, and warehouse receipts, whether

  negotiable or non-negotiable,” “insurance policies,” and “savings bank books,” as

  well as instances “where the converted document is not in itself a symbol of the

  rights in question, but is merely essential to their protection and enforcement, as in

  the case of account books and receipts.” Id. § 242 cmt. b (emphasis added).5

            With respect to intangible property, the Restatement is in accord with federal

  case law in this jurisdiction. Federal courts have predicted that the Hawaii Supreme

  Court would not recognize a conversion claim based on the unauthorized “taking of

  a broadcast signal,” J & J Sports Prods., Inc. v. Alcantara, No. CIV. 13-00220 LEK,

  2014 WL 1669070, at *4 (D. Haw. Apr. 25, 2014), or for “unpaid wages and refusal

  to reimburse expenses,” Pelayo v. Platinum Limousine Servs., Inc., No. 15-00023

  DKW-BMK, 2015 WL 5768949, at *7, *9 (D. Haw. Sept. 30, 2015); In re Wal-Mart



  5
      The Restatement further notes that the documents listed “do not constitute an all-inclusive
      catalogue . . . The law is evidently undergoing a process of expansion, the ultimate limits of
      which cannot as yet be determined,” and “nothing [in the Restatement] is intended to indicate
      that in a proper case liability for intentional interference with some other kind of intangible
      rights may not be found.” Rest. 2d Torts § 242 cmt. b, f.
                                                   - 17 -
Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 18 of 29              PageID #: 609




  Wage & Hour Emp. Pracs. Litig., 490 F. Supp. 2d 1091, 1109 (D. Nev. 2007)

  (forecasting that “Hawai’i would not recognize a conversion claim based on unpaid

  wages” or where “a defendant alters its own electronic payroll records to avoid

  paying the plaintiff’s wages”).

        On the other hand, when the case involved other forms of intangible property,

  courts in this jurisdiction have not hesitated to find that a plaintiff stated a claim for

  conversion. For example, a plaintiff had a triable conversion claim where the

  defendants had stolen trust funds by drafting and endorsing a check without

  authorization. Yoneji v. Yoneji, 354 P.3d 1160, 1163, 1165–66 (Haw. Ct. App.

  2015). A conversion claim also survived summary judgment where it was alleged

  the defendant withheld a bill of lading for a yacht plaintiff owned (and could still

  use) until plaintiff paid for other services rendered. See Matsuda v. Wada, 101

  F.Supp.2d 1315, 1322 (D. Haw. 1999).               And where the plaintiff alleged the

  defendant had, contrary to the parties’ contract, wrongfully retained deposits,

  assumed ownership of the funds, and “refus[ed] to return the deposits after demand

  was made,” this Court held the allegations “sufficiently state a claim for conversion

  of specific, identifiable funds.” Sunday’s Child, LLC v. Irongate AZREP BW LLC,

  No. CV 13-00502 DKW-RLP, 2017 WL 561338, at *5 (D. Haw. Feb. 10, 2017).

  Similarly, at the pleading stage, the alleged “unauthorized use of a company credit

  card is wrongful and inconsistent with [p]laintiffs’ property rights and thus

                                            - 18 -
Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 19 of 29                    PageID #: 610




  sufficiently states a claim for conversion.” JN Grp. Holdings, Inc. v. Ryan, No. CV

  17-00375 ACK-KJM, 2018 WL 485937, at *9 (D. Haw. Jan. 19, 2018) (holding that

  plaintiff also stated a claim for conversion based on the unauthorized use of

  plaintiff’s rental cars and retaining “spiffs and bonuses”). JN Grp. Holdings is both

  on point with the allegations here and not an outlier. In cases involving conversion

  based upon unauthorized credit card transactions, courts have consistently followed

  Welco Electronics, Inc. v. Mora, 166 Cal. Rptr. 3d 877 (Cal. Ct. App. 2014), which

  is perhaps the seminal case on the issue.

         In Welco Electronics, the court surveyed treatises, scholarly publications, and

  case law before holding that a company had a cognizable claim for conversion

  against its employee for unauthorized transactions made with a company credit card.

  See 166 Cal. Rptr. 3d at 879–80, 884–88.6 The court reasoned that “the intangible

  property converted was plaintiff’s credit card or its number and a portion of

  plaintiff’s credit card account.” Id. at 888. “Plaintiff had a property right in its credit

  card account because plaintiff’s interest was specific, plaintiff had control over its

  credit card account, and plaintiff had an exclusive claim to the balance in the

  account.” Id. at 884. When defendant “misappropriated plaintiff’s credit card and



  6
   The elements of a conversion claim under California law are substantially the same as that under
  Hawaii law. Welco Electronics, 166 Cal. Rptr. 3d at 881 (stating a plaintiff must prove: “(1) the
  plaintiff’s ownership or right to possession of the property; (2) the defendant’s conversion by a
  wrongful act or disposition of property rights; and (3) damages.” (citation omitted)).

                                               - 19 -
Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 20 of 29              PageID #: 611




  used it, part of plaintiff’s credit balance with the credit card company was taken by

  defendant, and what resulted was an ‘unauthorized transfer’ to defendant of

  plaintiff’s property rights—i.e., money from the available credit line belonging to

  plaintiff with the credit card company.” Id. In other words, plaintiff could pursue

  recovery under a conversion theory because “[d]efendant . . . had to take plaintiff’s

  credit card or its information in order to obtain the money from the credit card

  company, resulting in charges showing up on the statement for which plaintiff was

  responsible to pay.” Id. at 886. The court noted that “the tort of conversion has been

  adapted to new property rights and modern commercial transactions,” and the fact

  that the taking “affected plaintiff’s rights with a third party” (the credit card

  company) “does not mean that there has not been a conversion of intangible

  property.” Id. at 884; see Freddy Nobriga Enters., 295 P.3d at 1000 (“So long as [a

  defendant] intends to deal with the property in a way which is in fact inconsistent

  with the plaintiff’s right, [the defendant] is a converter.” (citation omitted)).

        The analysis in Welco Electronics is sound and squares with decisions

  applying Hawaii law. The exclusive right to use a credit card to make purchases is

  akin to the intangible property interest in a check and the associated account funds.

  Yoneji, 354 P.3d at 1165–66. Unlike an employer merely withholding “unpaid

  wages” that simply “constitute evidence of money owed” for services rendered,

  Pelayo, 2015 WL 5768949, at *7–9 (quoting In re Wal-Mart Wage & Hour Emp.

                                            - 20 -
Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 21 of 29             PageID #: 612




  Pracs. Litig., 490 F. Supp. 2d at 1109), a defendant who uses a credit card without

  consent is taking the card itself (or the account information), identifiable funds, and

  available credit, none of which the defendant ever has any legal right (in any degree)

  to use or possess.     Moreover, similar to other written instruments “in which

  intangible rights are merged,” Rest. 2d Torts § 242, a consumer’s exclusive right to

  use a credit card to draw on a line of credit is evidenced by the credit card itself and

  a contract between the credit card company and the consumer. Thus, “[t]aking a

  credit card or its information in order to obtain money is not materially different in

  effect from conversions by taking other instruments such as checks, bonds, notes,

  bills of exchange, warehouse receipts, stock certificates, and information related to

  those instruments, to obtain someone else’s money.” Welco Electronics, 166 Cal.

  Rptr. 3d at 886; see Yoneji, 354 P.3d at 1165–66; Rest. 2d Torts § 242 cmt. b, f. The

  Hawaii Supreme Court would likely reach the same conclusion.

        As a result, Jass’ conversion claim is cognizable. Jass alleges that, without

  his consent, Defendants: “intentionally took and maintained control of [Jass’] credit

  card information”; used his “credit card information to make charges for items,

  goods, and/or services that have strictly benefited Defendants”; and “continued to

  use the credit cards,” despite Jass having “expressly told Defendants to cease . . . and

  to repay [him] for the unauthorized charges and late fees, which they refused to do.”

  Dkt. No. 17, ¶¶ 136–38; see id. at ¶¶ 68, 86, 87, 130. Applying the rationale in Welco

                                           - 21 -
Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 22 of 29                        PageID #: 613




  Electronics, Jass has sufficiently stated a claim for conversion of a specific,

  identifiable property interest.7 Accordingly, Count IX remains viable.

  III.      Unjust Enrichment (Against All Defendants) – Count VIII

            Jass’ unjust enrichment claim (Count VIII) and conversion claim are largely

  based on the same facts. “[A] claim for unjust enrichment requires only that a

  plaintiff prove [1] that he or she ‘conferred a benefit upon’ the opposing party and

  [2] that the ‘retention of that benefit would be unjust.’” Durette v. Aloha Plastic

  Recycling, Inc., 100 P.3d 60, 74 (Haw. 2004) (citation and brackets omitted). A

  “necessary prerequisite,” however, is “the absence of an adequate remedy at law.”

  Porter v. Hu, 169 P.3d 994, 1007 (Haw. Ct. App. 2007) (citation omitted).

  Defendants argue Jass has an adequate remedy at law under Section 6 of the

  Agreement, Dkt. No. 20 at 9, which provides that Jass will be reimbursed for

  “reasonable and necessary out-of-pocket expenses” he may incur in “furthering

  [SMC]’s business, including expenses for entertainment, travel, and similar items.”

  Dkt. No. 5-2 at 4. The Court is not persuaded.

            Section 6 of the Agreement speaks to part of Jass’ claim for expenses that he

  incurred. Dkt. No. 17, ¶ 68 (“Defendants also intentionally reversed out past


  7
      To the extent Defendants argue Jass has not “specif[ied] an amount or identif[ied] unauthorized
      purchases,” Dkt. No. 20 at 8, a conversion claim does not trigger the particularity requirements
      of pleading under Fed.R.Civ.P 9(b). Indeed, as Defendants note, Dkt. No. 20 at 7, a plaintiff is
      only “required to allege a sum that is ‘capable of identification.’” JN Grp. Holdings, 2018 WL
      485937, at *9 (emphasis added) (quoting Natomas Gardens Inv. Grp., LLC v. Sinadinos, 710 F.
      Supp. 2d 1008, 1023 (E.D. Cal. 2010)). Jass has adequately done so here.
                                                   - 22 -
Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 23 of 29             PageID #: 614




  reimbursement payments on Plaintiff’s credit cards they used for [CherryRoad]

  business, claiming the reimbursement payments themselves were unauthorized”).

  But the lion’s share of Jass’ claim for unjust enrichment concerns debt he incurred

  by virtue of Defendants allegedly having made unauthorized transactions with Jass’

  credit card. Dkt. No. 17, ¶¶ 136–38; see id. at ¶¶ 68, 86, 87, 130. Because Section

  6 of the Agreement “does not fully address [the] injustice” alleged, Jass may seek to

  recover in equity under a theory of unjust enrichment. Porter, 169 P.3d at 1007; see

  also Haw. Ventures, LLC v. Otaka, Inc., 164 P.3d 696, 741–42 (Haw. 2007) (noting

  that a court may “prevent the unjust enrichment of the defendant, where the

  plaintiff’s property has been used in discharging an obligation owed by the

  defendant.”); Durette, 100 P.3d at 27 (“One who receives a benefit is of course

  enriched, and he would be unjustly enriched if its retention would be unjust.”

  (citation omitted)).

        To the extent Defendants contend Jass must elect to proceed on only one

  theory, Rule 8’s pleading standards state otherwise. Rule 8(d)(2) provides that “[a]

  party may set out 2 or more statements of a claim . . . alternatively or hypothetically,

  either in a single count . . . or in separate ones. If a party makes alternative

  statements, the pleading is sufficient if any one of them is sufficient.” Fed.R.Civ.P

  8(d)(2). The Court simply cannot determine at present whether “plausible” equitable

  remedies that might be available are duplicative of, or broader than, the damages

                                           - 23 -
Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 24 of 29            PageID #: 615




  available for breach of the Agreement. Of course, Jass cannot obtain a “double

  recovery” for the same harm under alternative theories. E.g., Porter, 169 P.3d at

  1008; Teutscher v. Woodson, 835 F.3d 936, 954 (9th Cir. 2016). But at the pleading

  stage of the litigation, it is not certain that Jass’ claim for breach of the Agreement

  under Count I will provide Jass with an adequate remedy at law for the alleged credit

  card charges Defendants caused him to wrongfully incur.

        Accordingly, Jass may proceed with his unjust enrichment claim (Count VIII)

  as an alternative theory of recovery.

  IV.   Conspiracy (Against Gulban and Visco) – Count III

        In Count III, Jass asserts a claim for civil conspiracy against Defendants

  Gulban and Visco. Dkt. No. 17, ¶¶ 85–94. Defendants incorrectly argue that Jass

  has failed to allege an underlying tort to support his conspiracy claim. Dkt. No. 20

  at 13–14; Dkt. No. 26 at 8–9.

        A civil conspiracy “is a combination of two or more persons [or entities] by

  concerted action to accomplish a criminal or unlawful purpose, or to accomplish

  some purpose not in itself criminal or unlawful by criminal or unlawful means.”

  Robert’s Haw. Sch. Bus, Inc. v. Laupahoehoe Transp. Co., 982 P.2d 853, 881 n.28

  (Haw. 1999) (quoting Duplex Printing Press Co. v. Deering, 254 U.S. 443, 466

  (1921)), superseded by statute on other grounds as stated in Davis v. Four Seasons

  Hotel Ltd., 228 P.3d 303, 308 n.9 (Haw. 2010). “Civil conspiracy does not alone

                                           - 24 -
Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 25 of 29            PageID #: 616




  constitute a claim for relief.” Robert’s, 982 P.2d at 889 n.44. “A plaintiff must

  allege an actionable underlying claim upon which to base a claim of conspiracy.”

  Mock v. Castro, 98 P.3d 245, 2004 WL 1977617, at *8 (Haw. 2004) (citing Ellis v.

  Crockett, 451 P.2d 814, 823 (Haw. 1969)). Moreover, since 1970, it has been

  “widely accepted that a plaintiff could bring suit for civil conspiracy only if he had

  been injured by an act that was itself tortious.” Lee Ching v. Loo Dung, 446 P.3d

  1016, 1040 (Haw. Ct. App. 2019) (quoting Beck v. Prupis, 529 U.S. 494, 501–03

  (2000)), cert. granted, No. 07-1-1116-06, 2019 WL 6525163 (Haw. Dec. 4, 2019);

  Restatement (Second) of Torts § 876, cmt. b (1977); see also Farmer ex rel. Keomalu

  v. Hickam Fed. Credit Union, 224 P.3d 455, 2010 WL 466007, at *16 (Ct. App.

  2010) (“For a civil conspiracy claim to be valid, an underlying tort must be shown.”).

        Here, although it is unclear whether Jass’ claim under Haw. Rev. Stat. Section

  378-2(a)(3) sounds in tort, as he contends, Dkt. No. 22 at 17–20, the Court reserves

  ruling on that issue, if needed, for another day because Jass’ conversion claim against

  Gulban and Visco clearly supplies the underlying tort for Jass’ conspiracy claim.

  See Dkt. No. 17, ¶ 87 (“Defendants had an implicit or explicit agreement to cover

  up with specific intent their own misconduct and to continue to incur charges on

  Plaintiff’s credit cards, even though Plaintiff demanded they stop the charges and to

  repay him back for the charges and the fees they incurred.”). As such, Count III is

  not a standalone conspiracy claim. Robert’s, 982 P.2d at 889 n.44.

                                           - 25 -
Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 26 of 29                       PageID #: 617




            Because Jass has alleged that Gulban and Visco conspired to commit an

  underlying tort—conversion based upon unauthorized credit card purchases—Jass’

  conspiracy claim (Count III) may proceed.

  V.        ERISA Claim Against CherryRoad – Count VII

            Jass asserts that by virtue of CherryRoad failing to provide him with notice

  upon his termination that he was eligible to elect continued health insurance

  coverage, CherryRoad violated the notice requirements under 29 U.S.C. Section

  1166 of ERISA, as amended by the Consolidated Omnibus Budget Reconciliation

  Act of 1985 (COBRA), 8 which resulted in the cancellation of Jass’ insurance

  coverage and out-of-pocket expenses. Dkt. No. 17, ¶¶ 120–21, 127. CherryRoad

  argues it is not the proper ERISA defendant because it is not the “plan

  administrator,” and that the FAC fails to allege that Jass was not provided the

  required notices or that he was qualified for COBRA coverage following his

  termination. Dkt. No. 20 at 12–13; Dkt. No. 26 at 7–8. Although Jass has alleged a

  violation of the notice requirements, Jass’ ERISA claim fails because nothing in the

  complaint indicates CherryRoad is the “plan administrator.”

            COBRA amended ERISA, among other statutes, to “require an employer who

  sponsors a group health plan to give the plan’s ‘qualified beneficiaries’ the

  opportunity to elect ‘continuation coverage’ under the plan when the beneficiaries


  8
      See Pub. L. No. 99-272, 100 Stat. 82, 222–37 (codified as amended at 29 U.S.C. § 1161 et seq.).
                                                  - 26 -
Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 27 of 29          PageID #: 618




  might otherwise lose coverage upon the occurrence of certain ‘qualifying events,’

  including . . . the termination of the covered employee’s employment (except in

  cases of gross misconduct) . . .” Geissal v. Moore Med. Corp., 524 U.S. 74, 80

  (1998) (quoting 29 U.S.C. § 1163 (listing qualifying events)); see also 29 U.S.C.

  § 1161(a). The statute, in particular, provides that within 30 days of employment

  termination, “the employer of an employee under a plan must notify the

  administrator of [the employment termination] . . .” See 29 U.S.C. § 1166(a)(2)

  (emphasis added). Then, “within 14 days . . . of the date on which the administrator

  is notified,” id. § 1166(c), “the administrator shall notify . . . [the] qualified

  beneficiary” of his or her right under COBRA to elect continuation health care

  coverage. See id. § 1166(a)(4)(A); see also Geissal, 524 U.S. at 80.

        ERISA’s civil enforcement provision grants a plan “participant or

  beneficiary” a cause of action to sue “[a]ny administrator” who fails to comply

  with “the [notice] requirements” in Section 1166(a)(4). 29 U.S.C. § 1132(a)(1)(A),

  (c)(1) (emphasis added). In such cases, a court may, “in [it]s discretion,” impose a

  penalty of up to $110 for each day the notice violation has continued or grant any

  “other relief as it deems proper.” Id.; 29 C.F.R. § 2575.502c-1.

        The statutes are clear: “Penalties under 29 U.S.C. § 1132(c)(1) can only be

  assessed against ‘plan administrators’ for failing to produce documents that they are

  required to produce as plan administrators.” See, e.g., Lee v. ING Groep, N.V., 829

                                          - 27 -
Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 28 of 29           PageID #: 619




  F.3d 1158, 1162 (9th Cir. 2016); Sgro v. Danone Waters of N. Am., Inc., 532 F.3d

  940, 945 (9th Cir. 2008) (“That section only gives [plaintiff] a remedy against the

  plan ‘administrator’”); Cline v. Industrial Maintenance Eng'g & Contr. Co., 200

  F.3d 1223, 1234 (9th Cir. 2000) (“Under 29 U.S.C. § 1132(c), only the plan

  ‘administrator’ can be held liable for failing to comply with the reporting and

  disclosure requirements.”); Moran v. Aetna Life Ins. Co., 872 F.2d 296, 299–300

  (9th Cir. 1989) (refusing to “rewrite the statute to extend liability” based upon an

  equitable estoppel theory to allow recovery against an entity that was not the plan

  administrator). “Plan administrators” and “employers” are separate entities with

  separate definitions under ERISA. See 29 U.S.C. § 1002(16)(A), (5). Section

  1002(16) provides:

        (A) The term “administrator” means—

              (i) the person specifically so designated by the terms of the
              instrument under which the plan is operated;

              (ii) if an administrator is not so designated, the plan sponsor; or
              (iii) in the case of a plan for which an administrator is not
              designated and a plan sponsor cannot be identified, such other
              person as the Secretary may by regulation prescribe.

        (B) The term “plan sponsor” means (i) the employer in the case of an
        employee benefit plan established or maintained by a single employer,
        (ii) the employee organization in the case of a plan established or
        maintained by an employee organization, or (iii) in the case of a plan
        established or maintained by two or more employers or jointly by one
        or more employers and one or more employee organizations, the
        association, committee, joint board of trustees, or other similar group
        of representatives of the parties who establish or maintain the plan.
                                          - 28 -
Case 1:19-cv-00609-DKW-RT Document 36 Filed 07/13/20 Page 29 of 29            PageID #: 620




  29 U.S.C. § 1002(16)(A). Here, Jass has not offered even a conclusory allegation

  that CherryRoad was designated as the “plan administrator” for the policy under

  which Jass was allegedly covered. Nor has Jass asserted CherryRoad was the “plan

  sponsor,” much less asserted any factual allegations that might give rise to such an

  inference.

        In sum, Congress only authorized suit against plan administrators under 29

  U.S.C. Section 1132(c)(1).      Because the FAC does not plausibly allege that

  CherryRoad is the plan administrator, Jass’ ERISA claim under Count VII is

  dismissed, albeit with leave to amend.

                                    CONCLUSION

        For the reasons set forth herein, Defendants’ Motion to Dismiss, Dkt. No. 20,

  is GRANTED IN PART AND DENIED IN PART. Plaintiff may have until August

  3, 2020 to file an amended complaint, to the limited extent allowed herein.

        IT IS SO ORDERED.

        DATED: July 13, 2020 at Honolulu, Hawai‘i.




  Haralds Jass v. CherryRoad Technologies, Inc., et al.; Civil No. 19-00609-DKW-RT; ORDER
  (1) GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION TO
  DISMISS; AND (2) GRANTING PLAINTIFF LEAVE TO AMEND THE COMPLAINT.

                                           - 29 -
